Citation Nr: 0415268	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  03-21 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, Puerto Rico


THE ISSUE

Entitlement to special monthly pension by reason of being in 
need of regular aid and attendance or on account of being 
housebound.


ATTORNEY FOR THE BOARD

W. Yates, Counsel




REMAND

The veteran served on active duty from August 1953 to 
November 1957.  

The veteran has been found to be entitled to basic VA non-
service-connected pension.  A November 2002 RO decision 
denied special monthly pension based on a claimed need for 
regular aid and attendance or on account of being housebound.  
The veteran appeals that RO adverse decision to the Board of 
Veterans' Appeals (Board).

The RO last issued a supplemental statement of the case in 
August 2003.  Thereafter, the veteran submitted additional 
pertinent medical evidence in support of his claim.  Included 
in this evidence was a treatment statement from C. Pagan, 
M.D.  Dr. Pagan's statement, dated in November 2003, suggests 
that the veteran's overall physical condition may have 
worsened since his last VA examination in October 2002.

The veteran has not waived his right of prior RO 
consideration of this newly submitted evidence.  
Consequently, the Board must return this case to the RO for 
review of the additional evidence and, if the claim remains 
denied, inclusion of the evidence in a supplemental statement 
of the case.  38 C.F.R. §§ 19.37, 20.1304; Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed.Cir. 2003).

An additional VA examination for special monthly pension 
should also be conducted, and any updated treatment records 
should be obtained, as part of the VA's duty to assist the 
veteran in developing evidence in support of his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In view of the foregoing, the case is remanded for the 
following action:

1.  The RO should have the veteran 
identify all VA and non-VA medical 
providers who have treated him for medical 
problems since 1999.  The RO should then 
obtain copies of the related medical 
records that are not already in the claims 
folder.  

2.  The RO should then have the veteran 
undergo a VA examination to help determine 
entitlement to special monthly pension 
based on a need for aid and attendance or 
due to housebound status.  The claims 
folder should be provided to and reviewed 
by the examiner.

3.  After assuring that there has been 
compliance with the notice and duty to 
assist requirements of the law, the RO 
should review the claim for special 
monthly pension.  If the claim remains 
denied, the RO should provide the veteran 
with a supplemental statement of the 
case, and give him an opportunity to 
respond, before the case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The VA will 
notify the veteran if further action is required on his part.


	                  
_________________________________________________
	L.W TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

